       Case 1:18-cr-00324-VEC Document 60 Filed 11/17/20 Page 1 of 1
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                             DATE FILED: 11/17/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                -against-                                       :         18-CR-324 (VEC)
                                                                :
 ARMON GRIM,                                                    :             ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 23, 2020, the Court held a Violation of Supervised Release

hearing in this matter;

        WHEREAS the Court adjourned the VOSR hearing to December 1, 2020; and

        WHEREAS on November 16, 2020, the Court received a report from the Probation

Department indicating that Mr. Grim has remained in compliance with the terms of his

supervised release since the previous hearing;

        IT IS HEREBY ORDERED that the December 1, 2020 hearing is adjourned to February

16, 2021, at 11:00 a.m.

        IT IS FURTHER ORDERED that the Probation Department must provide the Court with

an updated status report not later than February 1, 2021.



SO ORDERED.

                                                                _________________________________
Date: November 17, 2020                                               VALERIE CAPRONI
      New York, NY                                                  United States District Judge
